Citation Nr: 1628582	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected bilateral hearing loss is warranted.

2.  Whether referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected tinnitus is warranted.

3.  Whether referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected vertigo is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 2003 to July 2004, with additional service in the Puerto Rico National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.  This matter has had a long procedural history culminating in a February 2015 Board decision, which, in pertinent part, addressed various rating issues concerning the service-connected bilateral hearing loss, tinnitus, and vertigo.  The Veteran appealed the April 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In an April 2016 Order, the Court granted a Joint Motion for Partial Remand (JMR) setting aside and remanding the Board's decision with respect to the ancillary question of referral (to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service) for extraschedular consideration in accordance with 38 C.F.R. § 3.321(b), and remanded the matter for the Board's reconsideration of whether to refer the bilateral hearing loss, tinnitus, and vertigo rating issues for extraschedular consideration.  Specifically, the parties agreed that the Board erred in failing to provide an adequate statement of reasons or bases for its determination that referral for extraschedular consideration was not warranted for any of the issues on appeal.  Further, the parties agreed that on remand the Board should address the applicability of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In the instant decision, the Board addresses whether referral for extraschedular consideration in accordance with 38 C.F.R. § 3.321(b) for the service-connected hearing loss, tinnitus and vertigo is warranted.  Further, the Board adequately addresses the applicability of Johnson.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 
19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The Board notes that in the February 2015 decision, the Board remanded the issues of service connection for a back disorder and entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for additional development, to include scheduling the Veteran for a VA TDIU examination.  To date, this development has not been completed and the issues remain at the Agency of Original Jurisdiction (AOJ).  As such, the issues of service connection for a back disorder and entitlement to a TDIU are not before the Board at this time.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability picture does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

2.  The Veteran's tinnitus disability picture does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

3.  The Veteran's vertigo disability picture does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

4.  Taken together, the disability picture of the Veteran's bilateral hearing loss, tinnitus, vertigo, Meniere's syndrome, and/or any other service-connected disabilities does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b) (2015).

2.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for tinnitus have not been met.  38 C.F.R. § 3.321(b) (2015).

3.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for vertigo have not been met.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board's February 2015 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not disturbed on appeal.  The Court did order that the Veteran was free to submit additional evidence and argument on the remanded matters, and that the Board must consider any such evidence or argument provided.

The Veteran has neither submitted any new evidence, nor has the Veteran indicated that that there is any outstanding evidence relevant to the issues on appeal.  Further, while the issues on appeal were before the Court, in March 2015, the Veteran received new VA examinations concerning the issues on appeal.  The Veteran has not indicated any change in symptomatology since these examinations were conducted.  As such, a remand to obtain additional documentation and/or to obtain a new VA examination would not bring to light any new evidence relevant to the issues on appeal.  VA does not have a duty to provide assistance when there is no reasonable possibility that further assistance to obtain documentation would substantiate the claim.  38 C.F.R. § 3.159.  

There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Extraschedular Consideration

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

A September 2004 private treatment record reflects that the Veteran complained of hearing loss and was diagnosed with mild bilateral sensorineural hearing loss.  The Veteran received a VA audiometric examination in July 2006.  Symptoms advanced by the Veteran included difficulty following group conversations and listening to the television.  At a March 2009 VA audiometric examination, the Veteran conveyed having difficulty understanding what people were saying during both one-on-one and group conversations.  At the conclusion of the examination, the VA examiner found that the hearing loss had no effect on usual daily activities, but did have "significant effects" on occupation.  Unfortunately, examples of such occupational effects were not provided.

The report from a June 2009 VA audiometric examination states that the Veteran's hearing loss disability had no significant effects on occupation and no effect on usual daily activities; however, per a June 2009 VA audiology note, the Veteran conveyed having difficulty understanding conversations.  An April 2011 VA ear examination report notes that the Veteran complained that the hearing loss restricted normal daily living; however, no examples of such restrictions were provided.  

The report from a May 2013 VA examination noted that the Veteran advanced being unable to understand instructions.  Further, the report from a subsequent May 2013 VA audiometric examination reflects that the VA examiner opined that the hearing loss symptoms impacted the ordinary conditions of daily life.  Specifically, the Veteran advanced having to ask for things to be repeated, which bothered both the Veteran and his family.  The VA examiner went on to state that no occupational functional effects were reported.

A final VA audiometric examination was conducted in March 2015.  At the conclusion of the examination, the VA examiner opined that the Veteran's hearing loss had no impact on the ordinary conditions of daily life, including the ability to work.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate to rate the service-connected hearing loss.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  

The Board notes that there are varying opinions as to the extent of occupational impairment caused by the hearing loss symptoms, ranging from no effect to "significant effects."   Having reviewed all the evidence, the Board finds that the following impairments have been advanced by the Veteran: difficulty following both group and one-on-one conversations, having to ask individuals to repeat themselves, having difficulty understanding instructions, both at work and in daily life, and difficulty listening to the television.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns that were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  In this case, the Veteran's hearing loss rating under Table VIa is recognition that the Veteran has an exceptional hearing loss pattern that encompasses the functional impairments discussed above, including difficulty in group and individual conversations and in understanding instructions.  Speech recognition is a measure of percentage of words heard/missed in conversation.  Based upon the above, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria, either audiometric testing or speech recognition testing.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Tinnitus

Tinnitus is rated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87 (2015).  Note (2) further explains that the Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The Federal Circuit affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.

The Veteran received a VA audiometric examination in July 2006.  Symptoms advanced by the Veteran included a bilateral tinnitus that was described as constant, of high frequency, and severe.  The Veteran advanced that the ringing interfered with sleeping and resulted in anxious feelings.  In an October 2006 VA treatment record, the Veteran described the tinnitus as a constant buzzing.  In a subsequent November 2006 VA treatment record, the Veteran conveyed that the tinnitus was very loud, high pitched, and interfered with communication.

At a March 2009 VA audiometric examination, the Veteran advanced having difficulty understanding in both one-on-one and group conversations.  A June 2009 VA audiology note stated that the Veteran conveyed having difficulty understanding conversations due to the hearing loss.  The report from a May 2013 VA examination noted that the Veteran advanced being unable to understand instructions given daily or during work, and the report from a subsequent May 2013 VA ear examination reflects that the Veteran advanced tinnitus symptoms were loud, high pitched, and interfered with communication.

A May 2013 VA tinnitus examination reflects that, as to impact on the ordinary conditions of daily life, the Veteran advanced that the tinnitus would cause insomnia and anxiety.  No occupational functioning effects were reported.  A final VA tinnitus examination was conducted in March 2015.  At the conclusion of the examination, the VA examiner opined that the tinnitus impacted the Veteran's daily life.  Specifically, the tinnitus was bothersome, annoying, and interfered with the ability to rest and sleep.

Initially, the Board notes that the Veteran has advanced that the tinnitus has resulted in sleep difficulties, including insomnia, and mental health symptoms, such as anxiety.  The Veteran is currently service connected for depressive disorder, not otherwise specified, and has an assigned disability rating of 50 percent.  Per a March 2015 RO rating decision, the 50 percent rating includes the symptoms of anxiety and chronic sleep impairment (which would include insomnia).  As such, providing an extraschedular tinnitus rating for the symptoms of either anxiety or insomnia would constitute improper pyramiding under 38 C.F.R. § 4.14 (2015) (directing that "evaluation of the same disability under various diagnoses is to be avoided").  

The Veteran has also advanced that the tinnitus symptoms resulted in difficulty understanding conversations and instructions.  As discussed above, these same symptoms have been attributed to the service-connected hearing loss, which, also as noted above, are considered and even measured and quantified in the schedular rating criteria for hearing loss (audiometric testing and speech recognition scores).  Speech recognition testing for hearing loss is a measure of percentage of words heard/missed in conversation.  As such, an extraschedular rating for tinnitus based upon the symptoms of difficulty understanding conversations and instructions would also constitute improper pyramiding under 38 C.F.R. § 4.14.

Finally, the Veteran has advanced that the tinnitus is a constant, loud, high-frequency buzzing that is bothersome and annoying.  The Board notes that tinnitus symptoms are subjective.  Considering this, the Rating Schedule was implemented to assign a single 10 percent rating for all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2).  As such, all tinnitus symptoms, loud or soft, constant or infrequent, and/or of high or low frequency, and in both ears, are contemplated by the schedular rating criteria at Diagnostic Code 6260.

Comparing the Veteran's disability level and symptomatology of the tinnitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate.  Absent any exceptional factors associated with tinnitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.

Vertigo

The Veteran's vertigo has been rated under Diagnostic Code 6204, for peripheral vestibular disorders.  38 C.F.R. § 4.87.  Pursuant to Diagnostic Code 6204, a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A maximum 30 percent evaluation will be assigned with dizziness and occasional staggering.  

A September 2004 private treatment record reflects that the Veteran complained of imbalance and vertigo.  An August 2005 VA treatment record stated that the Veteran had dizziness problems that were likely due to vertigo.  The Veteran received a VA audiometric examination in July 2006.  Symptoms advanced by the Veteran included balance difficulties.

In an October 2006 VA treatment record, the Veteran was noted as having imbalance and "rotational motion spontaneously."  In a subsequent November 2006 treatment record, the Veteran conveyed that vertigo episodes would worsen when driving a motor vehicle.  

A June 2009 VA ear examination report reflects that there were multiple medical records showing dizziness and vertigo.  The report from a June 2009 VA audiometric examination states that the Veteran reported a history of chronic dizziness.  The report from an April 2011 VA ear examination notes that the Veteran complained of dizziness.  The Veteran advanced that this dizziness restricts normal daily living; however, no examples of such restrictions were provided.

In an October 2012 statement, the Veteran advanced that symptoms of dizziness were constant and prevented driving due to safety concerns.  The dizziness would also cause the Veteran to stagger and result in periods of nausea.  The report from a May 2013 VA examination conveys that the Veteran advanced having constant dizziness and vertigo three to four times per day for one to two minutes.  Functional impairment included an inability to drive.  The Veteran denied balance problems, a staggering gait, and/or a cerebellar gait.  

The report from a subsequent May 2013 VA ear examination reflects that the Veteran again advanced that vertigo symptoms would worsen when driving and that there would be occasional imbalance.  Gait was noted as normal.  At the conclusion of the examination the VA examiner opined that the Veteran's vertigo impacted the ability to work.  When asked to describe the impact, the VA examiner stated "patient has constant positional vertigo."  A final VA ear examination was conducted in March 2015.  The examination report noted that the Veteran currently uses a cane to deal with the vertigo symptoms, including unsteady gait.  

Initially, the Board notes that the Veteran's symptoms of dizziness and staggering are specifically contemplated by the schedular rating criteria for vertigo, Diagnostic Code 6204.  Further, symptoms of imbalance, balance difficulties, and spontaneous rotational motion are analogous to staggering, and are, therefore, considered by the Rating Schedule.  As to the Veteran's advanced nausea, this is directly caused by the dizziness and, therefore, the nausea is also contemplated by the Rating Schedule.

The evidence reflects that at the most recent VA examination the Veteran was noted as having an unsteady gait that prompted the use of a cane.  The Veteran was previously rated under Diagnostic Code 6205 for Meniere's syndrome.  38 C.F.R. § 4.87.  Under Diagnostic Code 6205, the rater may either rate the Meniere's syndrome under the criteria found within that code, or, as was done in the instant matter, the rater may separately rate vertigo, hearing loss, and tinnitus under the appropriate codes, whichever provides the more favorable rating.  Here, the Veteran's ear-related disabilities were rated under separate codes to obtain the more favorable rating; however, that does not detract from the fact that the vertigo symptoms could have been rated under Diagnostic Code 6205, which considers gait in its rating criteria.  As such, the Veteran's unsteady gait is considered by the Rating Schedule.

Finally, the Veteran has advanced that the vertigo symptoms prevent driving.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Here, the rating schedule contemplates that, due to vertigo symptoms, the Veteran will not be able to drive and will instead have to take alternative forms of transportation to work.  The currently assigned 30 percent disability rating reflects, in part, the loss of working time imposed by this burden.

The Board notes that the Veteran has not said that the inability to drive, in itself, has prevented obtaining employment, for instance, because of factors such as an unavailable of any other forms of transportation; however, even if the Veteran had attested to such, such unemployability evidence would be more relevant to the second prong of Thun as a possible governing norm, that of marked interference with employment, which is not reached if the schedular rating criteria are adequate to rate the disability.  For the reasons discussed in this decision, the first prong of Thun has not been met, and there is no need to consider the second prong of the inquiry.

Comparing the Veteran's disability level and symptomatology of the vertigo to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with vertigo, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.

Johnson Analysis

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In the JMR, the parties agreed that the Board should discuss the applicability of Johnson, as the evidence of record indicated that the issues on appeal shared a similar pathology, insofar as each disability involved the inner ear.  As discussed above, all of the symptoms identified by the Veteran, VA examiners, and any other relevant medical professionals during the course of this appeal are contemplated by the Rating Schedule.  Further, during the course of this appeal, including since the issuance of the JMR, the Board has not received any evidence or argument from the Veteran indicating or advancing that there are any compounding negative effects stemming from any combination of the Veteran's hearing loss, tinnitus, vertigo, Meniere's syndrome, and/or any other service-connected disabilities.  Even the application of liberal construction of the Veteran's statements and contentions cannot construct a case for compounding negative effects or collective impact of multiple service-connected disabilities where none have been alleged or suggested.  Identification of common anatomical location does not articulate an extra-schedular compounding negative effects or collective impact of multiple service-connected disabilities.  

Notwithstanding the common anatomical location of these disabilities, the impairments from each has been rated separately, leaving no impairment not recognized by the schedular rating criteria for each of the three disorders; and the common impairments also have been rated as Meniere's disease, again leaving no impairment that is not addressed as part of that rating.  Additionally, thorough review of the evidence also has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The evidence of record reflects that the symptomatology of the Veteran's service-connected hearing loss, tinnitus, and vertigo is addressed in the relevant rating criteria.  Further, the evidence of record does not convey that the symptomatology of the service-connected hearing loss, tinnitus, vertigo, Meniere's syndrome, and/or any other service-connected disabilities have resulted in such a combined effect or collective impact that there is such an exceptional circumstance 

to render the schedular rating criteria inadequate.  For these reasons, the Board finds that an extraschedular rating pursuant to Johnson for the combined effect of multiple service-connected disabilities is not warranted.  38 C.F.R. § 3.321(b); Johnson, 762 F.3d 1362.


ORDER

Referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected bilateral hearing loss is denied.

Referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected tinnitus is denied.

Referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected vertigo is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


